Citation Nr: 1008113	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  97-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for sinusitis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to 
February 1969 and from August 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1997, April 2006, and May 2007 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a low back disability, continued a 10 percent 
disability rating for allergic rhinitis, and continued a 0 
percent rating for sinusitis.  

The Board remanded the claim for an increased rating for 
allergic rhinitis for additional development in October 1998 
and December 1999.  After the completion of the additional 
development, the Board denied the claim in February 2003.  
Following the February 2003 denial, the Veteran appealed the 
claim to the United States Court of Appeals for Veterans 
Claims.  The Court vacated the Board's February 2003 decision 
and remanded the claim to the Board for readjudication.  In 
March 2004, the Board again remanded the claim for further 
development and subsequently denied the claim in a January 
2006 decision.  The Veteran again appealed the claim to the 
Court.  Pursuant to a Joint Motion for Remand, a December 
2008 Order of the Court again remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.

An August 2008 rating decision increased the rating for 
sinusitis, from 0 to 30 percent disabling, effective January 
24, 2007, the date of the claim for increase.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a low 
back disability and to an increased rating for allergic 
rhinitis are REMANDED to the Department of Veterans Affairs 
Regional Office.

FINDING OF FACT

The Veteran's sinusitis has not required radical surgery with 
chronic osteomyelitis, or manifested itself as near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.97, Diagnostic Code (DC) 6513 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently in receipt of a 30 percent 
disability rating for sinusitis under DC 6513, which pertains 
to chronic maxillary sinusitis.  

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a General 
Formula for Sinusitis set forth in the rating schedule 
following DC 6514.  This general rating formula for sinusitis 
applies in all circumstances in which VA is to rate the 
severity of sinusitis, no matter the particular diagnosis.  
Under the General Rating Formula for Sinusitis, encompassing 
DCs 6510 through 6514, a 30 percent rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is awarded for sinusitis 
following radical surgery with chronic osteomyelitis, or 
manifested by near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. §§ 4.97, DCs 6510-6514 (2009).  An incapacitating 
episode of sinusitis is specifically defined in the 
regulations as one requiring bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2009).  

On VA examination in March 2007, the Veteran reported needing 
antibiotics six times in the previous year for his recurrent 
sinus infections.  He stated that it took anywhere from three 
to six weeks to clear up his sinus infections.  He denied a 
history of hospitalization or surgery, trauma, neoplasm, 
osteomyelitis, and incapacitating episodes.  He reported 
perennial nasal allergies.  The Veteran complained of a 
history of non-incapacitating episodes where he suffered from 
headaches, fever, purulent drainage, and sinus pain.  He 
reported that those episodes occurred six times a year and 
lasted 14 days each time.  He stated that he also suffered 
from sinus tenderness, constant breathing difficulty, and 
hoarseness in his voice during sinus infections.  He 
complained of getting sinus headaches anywhere from one to 
six times a week.  Examination revealed tenderness in the 
frontal maxillary sinuses.  There was evidence of 70 percent 
nasal obstruction bilaterally and permanent hypertrophy of 
turbinates from bacterial rhinitis.  The Veteran had no soft 
palate abnormality, nasal polyps, septal deviation, 
rhinoscleroma, tissue loss, nasal scarring, nasal deformity, 
Wegener's granulomatosis, granulomatous infection, residuals 
of an injury to the pharynx, or laryngectomy.  The examiner 
noted that a January 2001 CT scan of the sinuses showed a 
right maxillary disease with approximately 50 percent 
opacifation with diffuse mucosal thickening and the same 
process in the left side with much less disease.  There was 
bilateral ethmoid sinus opacification with minimal mucosal 
thickening.  The Veteran asserted that he had missed four 
weeks of work in the previous year due to his recurrent 
sinusitis.  The examiner diagnosed the Veteran with chronic 
rhinitis with recurrent sinusitis.  

Private medical records dated from February 2005 to May 2009 
show that the Veteran received frequent treatment for his 
sinusitis.  The Veteran suffered from such symptoms as sinus 
pressure, persistent sinus drainage, dizziness, ethmoid 
haziness with bilateral maxillary haziness, fever, sinus 
tenderness, headaches with posterior pharyngeal pressure and 
drainage, hoarseness, nasal congestion, malaise, discomfort, 
and dyspnea.  

A November 2007 CT scan of the paranasal sinuses revealed 
ethmoid and sphenoid mucosal thickening of the maxillary 
sinuses consistent with chronic or subacute sinusitis.  The 
radiologist suspected obstruction of the ostiomeatal units 
secondary to mucosal thickening, especially on the left.  
There was no evidence of generalized clouding or air-fluid 
levels to suggest acute sinusitis, and the noted mucosal 
thickening was consistent with chronic or subacute 
inflammatory change.  In a July 2008 CT scan of the paranasal 
sinuses, there was evidence of nasal septal deviation to the 
right and pansinusitis with bilateral maxillary air fluid 
levels.  

The Veteran underwent functional endoscopic sinus surgery in 
August 2008 for chronic sinusitis with left choanal polyp and 
right deviated septum with spur obstructing the right 
ostiomeatal complex area.  A CT scan taken after the surgery 
found overall worsening of the sinus disease since the 
previous examination.  The right maxillary sinus was 
completely opacified, and the left maxillary sinus was nearly 
completely opacified with evidence of some focal areas of 
hemorrhage within both maxillary sinuses.  There was also 
worsening of the ethmoid sinus disease and development of 
sphenoid sinus disease.  The orbits appeared normal 
bilaterally with no evidence of inflammation or abscess.  
Specimens from the ethmoidectomy indicated chronic mucositis 
of the ethmoid, maxillary, and sphenoid sinuses bilaterally 
as well as the right frontal sinuses.  A September 2008 
follow up treatment session revealed the Veteran to have a 
stuffy right nostril and sinus bleeding draining down the 
throat.  In October 2008, the Veteran underwent a 
rhinolaryngoscopy, which revealed the septum to be deviated 
to the left.  No purulence was noted, but there were chronic 
mucosal changes.  No polyps, masses, glottic, or periglottic 
abnormalities were noted.  The Veteran's private physician 
noted in an October 2008 letter that the Veteran had 
developed a staph infection in his nose after the August 2008 
sinus surgery.  The physician reported that the Veteran was 
forming a bridge of tissue between the right side of his nose 
and had dysfunctional mucous membranes on his septum and 
inferior turbinate on the right side.  X-rays demonstrated an 
air fluid level in the maxillary antrum as well as a lateral 
maxillary wall thickening.  The physician noted that the 
Veteran had been treated for laryngitis and that the amount 
of crust taken from the right side of the nose was quite 
minimal.  The physician explained that with the passage of 
time, the membrane on the right side of the Veteran's nose 
would regenerate and provide a more slippery surface to 
prevent delay of mucous clearance on the right side. 

VA and private medical treatment records show a history of 
ongoing symptoms of sinusitis.  However, the evidence does 
not reflect that the Veteran has had radical surgery followed 
by chronic osteomyelitis.  Although the evidence of record 
shows that the Veteran underwent functional endoscopic sinus 
surgery once in August 2008 for chronic sinusitis with left 
choanal polyp and right deviated septum with spur obstructing 
the right ostiomeatal complex area, the evidence does not 
show that surgery was radical.  Additionally, the medical 
evidence of record is negative for any chronic osteomyelitis.  

Based on the treatment records and VA examination, although 
it appears that the Veteran suffers from near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, the medical evidence of record does not 
show purulent discharge or crusting after repeated surgeries.  
The Veteran had one functional endoscopic sinus surgery in 
August 2008.  The Veteran had a minimal amount of crust taken 
from his right nostril in October 2008, but a post-surgical 
rhinolaryngoscopy indicated no evidence of purulence.  The 
criteria under DC 6513 are conjunctive, not disjunctive; thus 
all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive and in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  Even though there was evidence of 
minimal crusting after the Veteran's surgery, the Veteran has 
not had repeated surgeries due to his service-connected 
sinusitis.  He has only had one sinus surgery in August 2008.  
While the evidence shows that the Veteran continues to seek 
treatment for sinusitis, his condition is not shown to have 
increased in severity to the extent that a higher rating is 
warranted.  Thus, the Board finds that the Veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 30 percent under DC 6513.  38 C.F.R. § 4.97. 

The evidence of record also reveals that the Veteran suffers 
from symptoms of allergic rhinitis.  However, the Veteran is 
already in receipt of a 10 percent rating under DC 6522 for 
his allergic rhinitis, and his appeal of that rating will be 
discussed in the remand below.

In reaching this decision, the Board finds that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not in order.  
Although the Veteran reported missing four weeks of work in 
the previous year due to his sinusitis, the evidence in this 
case does not show that the sinusitis disability causes a 
marked interference with employment, and there is no evidence 
that the Veteran has been hospitalized due to his sinusitis.  
Accordingly, the Board finds that the impairment resulting 
from the Veteran's sinusitis is appropriately compensated by 
the currently assigned schedular rating and is the type of 
impairment envisioned by the current 30 percent rating.  
Thus, the Board finds that referral for consideration of an 
extraschedular rating is not warranted. 

Accordingly, upon careful review of the record, the Board 
finds that the overall disability picture does not meet or 
more nearly approximate the criteria contemplated for a 
schedular rating in excess of 30 percent disabling under the 
rating criteria.  38 C.F.R. § 4.7.  As the preponderance of 
the evidence is against the Veteran's claim for an increased 
rating, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007 and a rating 
decisions in May 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2008 
rating decision and statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 30 percent for sinusitis is denied.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims for 
service connection for a low back disability and an increased 
rating for allergic rhinitis.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Regarding his claim for service connection for a low back 
disability, the Veteran contends that he injured his low back 
during service when he dropped a bomb on his left leg.  
Service medical records show that in August 1968, the Veteran 
received treatment for his left leg after he dropped a bomb 
on it.  There is no record of any complaints or treatment for 
his low back after the bomb incident.  On separation 
examination for his first period of service in February 1969, 
the Veteran made no complaints about his low back, and his 
spine was found to have no abnormalities.  The Veteran's 
second period of service is negative for any complaints or 
treatment of a low back disability.  In a May 1975 report of 
a Medical Board, other than being diagnosed with allergic 
rhinitis, the Veteran had no other abnormalities.  In January 
1976, the Veteran was found to be unfit for duty at sea due 
to his allergic rhinitis.

Post-service private medical records show that the Veteran 
received intermittent treatment for a low back disability.  A 
September 1994 private medical record indicated that the 
Veteran had injured his low back while working.  He was 
treated for acute lumbosacral strain.  A June 1997 letter 
from the Veteran's private physician showed that the Veteran 
had received treatment for lumbosacral strain related to a 
work injury.  In an October 2003 letter, the Veteran's 
chiropractor stated that the Veteran had reported injuring 
his lumbar spine during service when he dropped a bomb onto 
his left thigh region.  The chiropractor opined that the 
Veteran's chronic back problem was directly related to the 
incident in service.  However, the chiropractor did not 
provide any rationale for the opinion and did not take into 
account the Veteran's work injury to his back.

As it remains unclear to the Board whether the Veteran's low 
back disability is related to his in-service accident or to 
his work-related injury to the low back, it is necessary to 
have a medical opinion discussing the relationship between 
his low back disability and service based upon a thorough 
review of the record, comprehensive examination of the 
Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did 
not comment on Veteran's report of in-service injury and 
relied on lack of evidence in service medical records to 
provide negative opinion).  Therefore, the Board finds that 
another examination and opinion addressing the etiology of 
the Veteran's disorder is necessary in order to fairly decide 
the merits of the Veteran's claim.

With respect to the Veteran's claim for increased rating for 
allergic rhinitis, a 30 percent rating is warranted under 
Diagnostic Code 6522 if the Veteran's rhinitis demonstrates 
polyps with greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6522 (2009).  In an October 2003 letter, 
the Veteran's private physician stated that nasal steroid 
sprays that had been prescribed to the Veteran may have 
suppressed any polyp growth in his nose.  A January 2004 
letter from another of the Veteran's treating physicians 
revealed that the Veteran had sinusitis and a small polyp in 
the left nasal mucosa area.  On VA examination in March 2004, 
the examiner reported that the Veteran's left nasal cavity 
had a small polyp versus a little granuloma on the floor of 
the left nasal cavity that was anterior to the inferior 
turbinate.  The Veteran was found to have at least 90 percent 
blockage of his right nasal cavity and 80 percent blockage of 
his left nasal cavity.  The examiner went on to state that 
there was no obvious polyp disease was present.  However, the 
March 2004 VA examiner also noted that the Veteran had many 
records from his previous visits where the physicians had 
talked about nasal polyps and other problems.

In order to make an accurate assessment of the severity of 
the Veteran's current disability, it is necessary to have a 
current medical examination that determines whether the 
Veteran's allergic rhinitis is manifested by polyps.  
Therefore, the Board finds that a new examination is needed 
to fully and fairly evaluate the Veteran's claim for an 
increased disability rating.  Allday v. Brown, 7 Vet. App. 
517 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current low 
back disability and his period of active 
service.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current low back 
disability is etiologically related to any 
incidents of the Veteran's period of 
active service, including the August 1968 
incident where he dropped a bomb on his 
left thigh.  The examiner should also 
provide an opinion as to whether it is 
more likely than not (greater than 50 
percent probability) that any current low 
back disability is etiologically related 
to the Veteran's post-service work-related 
injury to his back.  The examiner must 
consider lay statements as to the in-
service occurrence of an injury and the 
continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  If necessary, the 
examiner should reconcile the opinion with 
the other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner should 
review the claims file and the examination 
report should note that review.  
 
2.  Schedule the Veteran for an 
examination of the nose and sinuses to 
determine the current severity of his 
service-connected allergic rhinitis.  
Specifically, the examiner should note 
whether the Veteran's allergic rhinitis is 
manifested by multiple polyps.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be reviewed by the examiner and the 
examination report should note that 
review.  

3.  Then, readjudicate the claims.  If any 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


